Pee Curiam,
After a full examination of the somewhat voluminous record before us, we are convinced that this appeal is destitute of merit. In view of the careful consideration that has been given to the questions involved by the learned court below, and the satisfactory disposition that has been made of them, we deem it unnecessary to do more than affirm the decree on its opinion. There appears to be nothing in either of the twenty-three specifications of error that requires discussion.
The decree of the orphans’ court is accordingly affirmed and the. appeal is. dismissed, with costs to be paid by the appellants.